Citation Nr: 0204171	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  95-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a higher rating for the service-connected 
low back disability, currently evaluated as 10 percent 
disabling.  

(The issue of a higher rating for the service-connected 
status post urethral stricture, currently evaluated as 10 
percent disabling, will be the subject of a later decision.)  








REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to February 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 decision by the RO that granted 
service connection for a left knee disability, a low back 
disability, and status post urethral stricture, and assigned 
ratings of 10 percent, no percent, and no percent, 
respectively.  

In August 1995, the veteran testified at a personal hearing 
conducted at the RO when he withdrew his appeal for a higher 
rating for the service-connected right knee disability.  

In a November 1995 decision, the RO assigned a 10 percent 
rating for the service-connected low back disability and a 10 
percent rating for the status post urethral stricture.  The 
veteran continues his appeal for a higher rating for the 
three service-connected disorders.  

In a November 1997 decision, the RO granted a temporary 100 
percent convalescent rating (under 38 C.F.R. § 4.30) for the 
service-connected left knee disability, effective on 
September 10, 1996 through October 1996.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the Board is undertaking additional 
development on the issue of a higher rating for the service-
connected status post urethral stricture (currently evaluated 
as 10 percent disabling), pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.  



FINDINGS OF FACT

1.  The veteran's service-connected status post arthroscopy 
and debridement of the left knee is shown to be manifested by 
slight instability and X-ray evidence of arthritis with 
slight limitation of motion.  

2.  The veteran's service-connected low back disability is 
shown to be no more than mild in degree and is productive of 
no more than slight limitation of motion of the spine.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected status post arthroscopy 
and debridement of the left knee based on recurrent 
subluxation or lateral instability are not met.  38 U.S.C.A. 
§§ 1155, 5105, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5257 (2001).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected status post arthroscopy and 
debridement of the left knee based on arthritis with 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5105, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Codes 5292, 5295 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from May 1991 to February 
1995.  A careful review of the service medical records shows 
that he complained of low back pain in October 1991 and April 
1992.  The diagnosis was that lumbar strain.  (A scoliosis 
series in April 1992 also showed very mild scoliosis of the 
lower thoracic spine.)  

In September 1993, during service, the veteran injured his 
left knee and required arthroscopic surgery for a lateral 
meniscal tear in November 1993.  It was noted that the 
veteran had undergone similar surgery after a left knee 
injury four years previously (private medical records 
indicate that in March 1989 he had undergone arthroscopy with 
excision of torn discoid lateral meniscus).  

In December 1994, the RO received the veteran's claims of 
service connection for disorders of the left knee and low 
back.  In his application, he indicated that he had two 
previous left knee surgeries (in March 1989 and November 
1993) and that he had lower back pains in April 1992.  

In an April 1995 decision, the RO granted service connection 
for a left knee disorder and a low back disorder, and 
assigned ratings of 10 percent and no percent, respectively.  
The decision was effective in February 1995.  

In a May 1995 letter and report of an initial office visit, 
Louis Starace, M.D., of Ramapo Orthopaedic Associates, 
indicated that the veteran had a history of left knee injury 
which required two surgeries.  He stated that the veteran 
reported having developed swelling in the knee with pain in 
the lateral aspect.  

On examination, there was specific pain over the area of the 
lateral compartment of the knee, the body portion of the 
lateral meniscus, and the posterior lateral corner.  He was 
stable to ligamentous testing and was noted to be 
neurovascularly intact.  X-ray studies showed some flattening 
of the lateral femoral condyle but no other evidence of 
osseous pathology.  

The doctor advised an MRI scan of the left knee to evaluate 
the postoperative changes in the knee as well as the present 
status of the lateral meniscus.  

A May 1995 private MRI report of the veteran's left knee 
indicates that there was abnormal increased signal in the 
lateral meniscus extending to an articular surface, which 
might be post surgical, although it was noted that lateral 
meniscal tears could not entirely be excluded; that there was 
abnormal signal in the medial meniscus felt to represent 
mucoid degeneration; and that there was small joint effusion.  

At an August 1995 hearing at the RO before a Hearing Officer, 
the veteran testified that, in regard to his left knee, he 
had swelling, loss of motion and instability.  He said that 
he had instability on walking and swelling in the evenings 
after being on his feet all day.  He said that he worked as a 
construction laborer, which required a lot of physical 
activity.  

The veteran testified that his doctors had recommended knee 
surgery for what was possibly a tear in his lateral meniscus 
and a tear on the medial side of the knee.  

In regard to the low back disorder, the veteran testified 
that he had seen a chiropractor twice within the last two 
months.  He reported experiencing spasms once or twice a week 
which the chiropractor had told him was the result of a 
pinched nerve.  He said that the back problems he had during 
service, such as morning stiffness, had not gone away but 
rather remained with him.  Reportedly, he had missed time 
from work more so due to his left knee disorder than his low 
back disorder because it was unstable and swollen.  

The veteran testified that his left knee gave out up to twice 
a day and that he did not wear a knee brace due to the nature 
of his job which required flexibility.  He said that his left 
knee disorder made it difficult for him to go up and down 
stairs at his home and that he was trying to decide whether 
to have additional surgery on that knee.  

On an August 1995 VA examination of the left knee, the 
examiner noted a history of having had left knee injury prior 
to service and in the service and complained that his knee 
buckled when he walked on the surface or climbed the stairs 
sometimes.  

The veteran reported that he got cramps in the knee when he 
ran and had difficulty in squatting due to pain in that knee.  
He reported that sometimes his left knee locked in the 
morning.  

On examination, the veteran was noted to walk inside the room 
normally.  There were no visible scars or swelling.  There 
was tenderness on the lateral joint line on valgus and also 
on the lateral posterior aspect of the patella on movement of 
the patella.  

There was crepitus below the tibial ligament.  The anterior 
drawer sign showed mild vibration on the anterior aspect of 
the knee.  There was mild limitation of flexion passively.  
The range of motion of the knee was that of flexion to 130 
degrees and extension to 0 degrees.  

The examiner reviewed a May 1995 private MRI report and 
recommended a plain X-ray study of the knee, which was 
negative with questionable minimum narrowing of the medial 
joint space.  

The diagnoses were those of history of reinjury of the left 
knee on October 1992 (first injury was in 1988) with lateral 
meniscal tear both times; status post arthroscopic surgery 
done twice, in 1988 and in October 1993; and residual mild 
arthritis in the left knee due to recurrent trauma with mild 
effusion, lateral meniscal tear, and degenerative change in 
medial meniscus.  

On an August 1995 VA examination of the spine, the examiner 
noted that there was no history of back sprain, that the 
veteran had mild scoliosis in the lumbar spine prior to 
joining the service, and that he had sporadic pain and spasm 
of the back for many years.  The veteran complained of having 
low back pain and spasm off and on since 1988.  

On examination, it was noted that the veteran had arrived by 
driving and entered the room without distress or limping.  
There was no visible scoliosis or bony tenderness.  There was 
mild spasm in the paralumbar muscles.  A straight leg raising 
test was negative, and Patrick test was negative.  There was 
no neurological deficit in the lower extremities.  His gait 
and squatting were normal.  

The range of motion was that of forward flexion to 95 
degrees, backward extension to 32 degrees, left lateral 
flexion to 40 degrees, right lateral flexion to 38 degrees, 
rotation to the left to 32 degrees, and rotation to the right 
to 34 degrees.  There was mild pain around the lower lumbar 
spine during the end range of bending forward and lateral 
bending.  

X-ray studies of the lumbosacral spine were noted to be 
negative.  The diagnoses were those mild, chronic low back 
syndrome; and history of mild scoliosis, not seen on clinical 
examination and non-progressive in nature.  

In a November 1995 decision, the RO assigned a 10 percent 
rating for a low back disorder, effective in February 1995.

In a September 1997 statement, Lawrence Katz, M.D., of 
Rockland Orthopedics & Sports Medicine, indicated that the 
veteran had been under his care in September 1996 when he 
underwent a left knee arthroscopy and lateral meniscectomy.  
The doctor noted that the veteran's postoperative course was 
uneventful, with him ambulating right away, but that it was 
one month before he was able to return to full unrestricted 
work.  

The doctor noted that the veteran was seen in September 1997 
and was doing quite well at that time, although he still had 
some minor anterolateral joint line discomfort.  

On an October 1997 VA examination of the left knee, the 
examiner reviewed the veteran's medical chart, noting his 
injuries in 1988 and 1992 and subsequent surgeries.  At 
present, the veteran complained of having constant aching in 
the left knee on the lateral side.  

Reportedly, he took pain medication twice a day for relief of 
inflammation.  It was noted that his pain was worse on 
climbing stairs or squatting and that he found relief with 
rest and aspirin.  

The knee had full range of motion (i.e., flexion to 140 
degrees and extension to 0 degrees).  It was noted that there 
was additional limitation of motion on functioning of the 
joint, but that exact evaluation of that limitation was not 
possible.  The knee showed no redness, swelling, instability 
or inflammatory arthritis. 

In a November 1997 decision, the RO granted a temporary 100 
percent convalescent rating (under 38 C.F.R. § 4.30) for the 
service-connected left knee disorder, effective on September 
10, 1996 through October 1996.  

In a July 2001 letter, the RO informed the veteran about a 
recent law, the Veterans Claims Assistance Act of 2000 
(VCAA), which established new duties for the VA, to include 
the duty to notify him about his claim (i.e., what evidence 
or information is needed to grant the benefit he sought) and 
the duty to assist him in obtaining evidence for his claim.  

On a July 2001 VA examination of the left knee, the veteran 
complained of having pain in the knee on walking for long 
periods, in rainy weather, or during overuse.  He reported 
having constant achy pain.  It was noted that he used no pain 
killers or crutches, brace, cane or corrective shoes.  He 
reported no dislocations or inflammatory arthritis.  

As to the effect of the condition on his usual occupation, it 
was noted that the veteran was a police officer and that he 
sometimes had pain when he knelt down.  

On examination, there was no pain in the knee on motion.  
There was no edema or effusion.  There was mild instability 
(i.e., a 10 degree medial laxity).  There was no weakness or 
tenderness.  There was no functional limitation on standing 
and walking or callosities or unusual shoe wear patterns.  
The range of motion of the knee was that of flexion to 140 
degrees and extension to 0 degrees.  The Drawer's and 
Lachman's tests were negative.  

The diagnoses were those of a sports injury to the left knee 
in the 1980s with internal derangement and status post 
arthroscopic surgery with excision of the discoid lateral 
meniscal done in 1989 and 1996; and status post ligamentous 
strain of the left knee in service.  

The examiner added that the left knee was currently within 
normal limits and commented that the range of motion of the 
knee was not shown to be worsening since the last VA 
examination in October 1997.  

On a July 2001 VA examination of the spine, the veteran 
complained of having stiffness and aching of the low back, 
particularly in the morning hours and more so on the right 
side.  Reportedly, he took medication for pain and 
experienced flare-ups which were precipitated by heavy 
lifting and alleviated by rest.  It was noted that the 
veteran was not using crutches, braces or canes and that he 
had not had any surgery or injuries.  

As to the effect of the condition on the veteran's usual 
occupation, it was reported that there was none.  

On examination, the range of motion of the lumbar spine was 
that of forward flexion to 90 degrees, backward extension to 
32 degrees, left lateral flexion to 40 degrees, right lateral 
flexion to 32 degrees, rotation to the left to 34 degrees, 
and rotation to the right to 34 degrees.  There was pain on 
motion of the low back at 32 degrees extension and at the end 
stage of right lateral flexion.  A straight leg raising test 
was negative.  There was objective evidence of some painful 
motion and tenderness at the right sacroiliac joint.  There 
was no spasm or weakness.  The diagnoses were those of mild 
lumbar strain and chronic low back pain, mechanical.  

On an October 2001 VA addendum to the orthopedic examinations 
conducted in July 2001, the examiner noted in a report that 
X-ray studies of the left knee and low back were performed in 
October 2001.  The knee X-ray studies showed minor 
degenerative arthritis in the lateral joint (this was noted 
to be a deterioration in the knee status since his last X-ray 
study).  

The lumbosacral spine X-ray studies showed minimal 
degenerative changes at L1, L4, and L5.  The diagnoses were 
those of mild post traumatic degenerative changes in the knee 
and spine.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in April and November 1995), Statement of 
the Case (in July 1995), and Supplemental Statement of the 
Case (in December 2001), and through a letter in July 2001, 
the RO has notified him of the evidence needed to 
substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
private doctors and medical centers).  The RO has sought and 
obtained VA examinations (in 1995 and 2001) regarding the 
issues at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which was 
conducted in August 1995.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.


A.  Left Knee

The veteran's service-connected left knee disorder has been 
evaluated as 10 percent disabling ever since the effective 
date of service connection, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under this Diagnostic Code, a 10 percent rating is warranted 
for slight impairment of the knee with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted for 
moderate impairment of the knee with recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The RO has rated the veteran's left knee disorder as 10 
percent disabling under the provisions of Diagnostic Code 
5257 on the basis of having slight instability.  

The post-service medical records show mixed results on 
testing for left knee stability.  In May 1995, Dr. Starace 
indicated that the veteran's knee was stable to ligamentous 
testing.  However, at his August 1995 hearing, the veteran 
said that his knee was not stable and gave out up to twice a 
day.  

On a VA examination later that month, it was noted that there 
was mild vibration on an anterior drawer test.  There was no 
instability on the October 1997 VA examination.  On the most 
recent VA examination in July 2001, the left knee was noted 
to have mild instability.  There is no evidence that the 
veteran used crutches, a knee brace or a cane.  

The evidence as a whole supports a finding of slight 
instability, as required for a 10 percent rating under 
Diagnostic Code 5257.  However, moderate recurrent 
subluxation or lateral instability of the left knee, as 
required for the next higher rating of 20 percent under 
Diagnostic Code 5257, is not shown in this case.  

The medical records since service show that the veteran's 
left knee disorder is also manifested by X-ray evidence 
arthritis with some limitation of motion.  At the August 1995 
VA examination, X-ray studies showed questionable minimum 
narrowing of the medial joint space, which the examiner 
interpreted as mild arthritis.  

As for the range of motion of the knee on that examination, 
there was mild limitation of flexion passively and nearly 
normal flexion and extension actively.  At the October 1997 
VA examination, range of motion of the knee was full, but 
with undetermined additional limitation on functioning of the 
joint.  At the July 2001 VA examination, range of motion of 
the knee was full, without pain on motion.  X-ray studies of 
the left knee showed minor degenerative arthritis.  

If strictly rated under range-of-motion Codes 5260 and 5261, 
the reported ranges of motion would be rated no percent.  
However, the presence of arthritis with at least some 
limitation of motion (as noted in the evaluations in 1995 and 
1997) supports the assignment of a 10 percent rating under 
Diagnostic Codes 5003 and 5010.  

While the veteran reported some pain, there is no credible 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation due to pain to the extent 
that the left knee disability would be more than 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board therefore finds that separate ratings of 10 percent 
for left knee instability (Diagnostic Code 5257) and 10 
percent for left knee arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010) are warranted in this case.  

The Board also notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since the 
date that service connection became effective (i.e., 
different percentage ratings for different periods of time 
based on the facts found).  Fenderson v. West, 12 Vet. App. 
119 (1999).  

However, it appears that there have been no identifiable 
periods of time, since the effective date of service 
connection, when the left knee disorder has varied in 
severity to the extent which would warrant staged ratings.  
The sole exception to this is the period following the 
veteran's left knee surgery in September 1996, but the RO 
granted a 100 percent convalescent rating for the left knee 
on September 10, 1996 through October 1996.  

Thus, the separate 10 percent rating for left knee 
instability and the separate 10 percent rating for left knee 
arthritis are to be effective as of the date service 
connection became effective.  

The Board has considered rating the left knee disability 
under other Diagnostic Codes, but such would not result in a 
higher rating.  The veteran had a lateral left knee 
meniscectomy in service, but a symptomatic knee following 
removal of a semilunar cartilage is only rated 10 percent 
under 38 C.F.R. § 4.71a, Code 5259.  

Further, the medical evidence does not show the veteran has a 
dislocated semilunar cartilage of the left knee, with 
frequent episodes of locking, pain, and effusion into the 
joint; thus, a 20 percent rating under 38 C.F.R. § 4.71a, 
Code 5258 would not be in order.  

In sum, the Board assigns a higher rating for the left knee 
disorder, consisting of a separate 10 percent rating for 
instability and a separate 10 percent rating for arthritis 
with limitation of motion.  38 U.S.C.A. § 5107(a).


B.  Low Back

The veteran's service-connected low back disorder has been 
evaluated as 10 percent disabling ever since the effective 
date of service connection, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain.  

Under this code, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  

A 20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  

A 40 percent rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

After a careful review of the medical evidence, the Board 
finds that the veteran's low back disorder does not meet the 
criteria for the assignment of a higher rating under 
Diagnostic Code 5295.  

The medical evidence shows that the overriding complaint 
referable to the service- connected low back disorder is pain 
and morning stiffness, for which the veteran used pain 
medication.  

On the August 1995 VA examination, there was noted to be mild 
spasm in the paralumbar muscles and mild pain around the 
lower lumbar spine during the end range of bending forward 
and lateral bending.  

On the July 2001 VA examination, there was evidence of some 
painful motion and tenderness at the right sacroiliac joint, 
but there was no spasm or weakness.  However, the diagnoses 
were those mild lumbar strain and mechanical low back pain.    

A review of the entire record does not show that the 
veteran's low back disorder is more than mild in degree.  The 
Board finds in this regard that lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion is not demonstrated.  Thus, the 
requirements for a 20 percent rating under Diagnostic Code 
5295 are not met.  

As noted, the veterans lumbosacral strain includes limitation 
of motion of the spine.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating, and severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The medical evidence shows that the veteran's lumbar spine is 
limited in motion to some degree due to pain.  

At the August 1995 VA examination, his range of motion of the 
lumbar spine was nearly normal, with pain at the end range of 
forward flexion and lateral flexion.  At the July 2001 VA 
examination, his range of motion of the lumbar spine was 
slightly limited, with some pain.  These findings do not 
equate with moderate limitation of motion of the lumbar spine 
for a higher rating under Diagnostic Code 5292.  

Additionally, even when the effects of pain on use and during 
flare-ups is considered, there is no objective evidence of 
more than slight limitation of motion, and thus a higher 
rating under Code 5292 is not warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

At his hearing, the veteran indicated that he was told that 
he had a pinched nerve which was the cause of his spasms.  
There is no objective evidence on the VA examinations that 
the veteran's service-connected low back disorder involves an 
intervertebral disc syndrome.  He was diagnosed with a lumbar 
strain on the latest examination, and VA X-ray studies of the 
lumbosacral spine in October 2001 showed minimal degenerative 
changes at L1, L4, and L5 (there was no mention of disc 
disease).  

Nevertheless, it is noted that the veteran is not service 
connected for an intervertebral disc syndrome, and a review 
of the medical evidence does not demonstrate that any disc 
disease arose out of service.  Thus, consideration of the 
veteran's service-connected disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is not warranted.  

After careful review of the evidence, the Board finds that 
although the veteran clearly has a measurable degree of 
disability from his service-connected low back, the medical 
evidence does not support the assignment of a rating higher 
than 10 percent for the service-connected low back disability 
under Diagnostic Codes 5292 or 5295.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in February 1995.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, since the effective date of 
service connection the objective evidence shows the condition 
has remained 10 percent disabling.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for a 
service-connected low back disability.  Thus, the benefit-of- 
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An increased rating higher than 10 percent for the service-
connected status post arthroscopy and debridement of the left 
knee on the basis of recurrent subluxation or lateral 
instability is denied.  

A separate rating of 10 percent for the service-connected 
status post arthroscopy and debridement of the left knee on 
the basis of X-ray evidence of arthritis with limitation of 
motion is granted, subject to the regulations controlling the 
payment of VA monetary benefits.  

An increased rating higher than 10 percent for the service-
connected low back disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

